Title: To James Madison from David Thomas, 5 December 1808
From: Thomas, David
To: Madison, James



Dear Sir
Albany 5th. Decr. 1808

Permit me to introduce to you Mr. Jenkins Secretary of this state and Mr. Bloodgood Clerk of the Supreme Court.  They are both Gentlemen of the first respectability and valuable political friends.
These Gentlemen are on a tour to Washington to see the seat of the General Government and to become acquainted with the Members of the Administration.
Please to mention me in respectful terms to Mrs. Madison, and be assured of the very high respect and esteem with which I am yours &c.

David Thomas

